COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Kendall Bell v. The State of Texas

Appellate case number:    01-15-00510-CR

Trial court case number: 1394740

Trial court:              263rd District Court of Harris County

Date motion filed:        July 13, 2018

Party filing motion:      The State of Texas

       It is ordered that the motion for en banc reconsideration DENIED.


Judge’s signature: /s/Jennifer Caughey
                         Acting Individually    Acting for the Court

Panel consists of: Chief Justice Radack, and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey.


Date: November 27, 2018